CONTINUATION SHEET

Continuation of 12.  The request for reconsideration has been considered but does NOT place the application in conditions for allowance because:

	Regarding claims 1-20, Applicant has submitted that the prior art reference Kang et al. (US 2019/0058517) claim priority to at least provisional application 62/535,243 is not considered prior art as there is no support in the mentioned provisional application.
	However, the Examiner respectfully disagrees with the Applicant and asserts that Kang discloses the claimed subject matter as presented in the claims.
	A copy of the English translation of the provisional application 62/535,243 (hereinafter ‘243) is provided along with this Advisory Action to better explain how the subject matter relied upon in the rejection are supported in ‘243.  
	The subject matter relied upon by the Examiner are discussed in Section 3, pages 7-10 of ‘243.  However, the Examiner also submits that the Technical Solution/Proposal of this ‘243 is based upon already established standards/procedures that are mentioned in the prior sections.  Although the Examiner may mainly refer to Section 3 in this discussion, the prior sections of ‘243 should also be considered as some of the subject matter in the non-provisional application of Kang is also discussed.
	Page 8 of ‘243 discusses the base station configuring in a UE a CSI-RS having the properties listed in the page.  Bullets 1-3 (round bullets) discusses the properties/parameters for configuration of CSI-RS resource sets.  In addition, bullet 4 shows that corresponding CSI-RS is periodically or semi-persistently transmitted and has a property such that a time measurement restriction becomes OFF. This section briefly discusses that the CSI-RS is repeatedly transmitted “if the base station repeatedly transmits a CSI-RS with the same beam (to different symbols), the UE may perform RX beam selection/refinement (which is called P-3 purpose in 3GPP) while changing an RX beam.”  This is further supported by the following:
	[Pages 8-9 of ‘243]

►The base station adds, in a resource setting, an indication for distinguish whether it is for the P-3 purpose
or for the TRS purpose.

► It is implicitly distinguished such that a CSI-RS is transmitted to consecutive symbols in the case of the P9
3 purpose, and a CSI0RS is transmitted to non-consecutive symbols or at a predetermined symbol interval
in the case of the TRS purpose.

► It is implicitly distinguished such that a CSI-RS symbol(s) for the P-3 purpose is not allowed to be
frequency domain multiplexing {FDM) with a different signal/channel {e.g., POSCH} and received
simultaneously because the UE receives the CSI-RS symbol{s) while changing a beam, but a CSI-RS
symbol(s) for the TRS purpose is allowed to be FDM with a different signal/channel and received
simultaneously because the UE does not change a beam.

■ In the case of multiplexing with a POSCH, the above property may be indicated by whether the
corresponding CSI-RS symbols are POSCH rate matched.
■ The P-3 purpose is available even using a single symbol CSI-RS transmitted in a comb X form (it is because a repeated symbol in a sub-symbol form is formed X number of times within one symbol
period).

► It is implicitly distinguished such that a CSI-RS is transmitted aperiodically in the case of the P-3 purpose,
and a CSI-RS is transmitted periodically or semi-persistently in the case of the TRS purpose.

	As noted above, the base station adds an indication to distinguish whether it is for the P-3 purpose, i.e. where the base station repeatedly transmits the CSI-RS in a same beam.  With the sections listed above, ‘243 shows the subject matter relied upon in the rejection where configuration information for a CSI-RS resource set is provided to a UE including the plurality of CSI-RS resources and also an indication where CSI-RS repetition is on and in addition, the base station repeatedly transmitting the CSI-RS based on the configuration provided.
	Given the current rejections and having the additional reasoning as presented above, Kang reference is considered as prior art and therefore, the teaches the claimed subject matter as presented in the claims.

/REDENTOR PASIA/Primary Examiner, Art Unit 2413